825 F.2d 243
UNITED STATES of America, Plaintiff-Appellant,v.ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
No. 85-2191.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 12, 1986.Decided Aug. 18, 1987.

Mark Bennett, Thomas N. Ledvina, Honolulu, Hawaii, for plaintiff-appellant.
Richard C. Sutton, Jr., G. Richard Morry, Honolulu, Hawaii, for defendant-appellee.
Appeal from the United States District Court for the District of Hawaii;  Justin L. Quackenbush, District Judge.
Before NELSON, CANBY and NOONAN, Circuit Judges.

ORDER

1
On the basis of the answer of the Supreme Court of Hawaii to the question certified by us to them, the Supreme Court of Hawaii holding that the "United States may recover the medical care costs in question," the judgment of the district court is REVERSED and the case is REMANDED with instructions to enter judgment for the United States.